Citation Nr: 0316302	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II, 
with some peripheral vascular disease of the lower 
extremities. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	Janis L. Garcia, Attorney-at-
law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A review of the claims file reflects that the veteran has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The record reflects that the RO notified the veteran and his 
attorney of the provisions of 38 C.F.R. § 3.159 (2002) in the 
statement of the case issued in June 2002.  He was not 
specifically advised of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by the VA.  While inadequate, the statement 
of the case, advised the veteran that he had up to a year 
from the date of the letter to submit evidence in support of 
his claim.  However, the full one-year period has not elapsed 
for the statements of the case, and the veteran has not 
waived this period of time in which to present evidence.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claims.  

A review of the claims file reflects that in January 2003, 
the veteran testified at a hearing at the RO in Phoenix, 
Arizona before the undersigned Acting Veterans Law Judge.  
Unfortunately, the tape was damaged and the transcription 
could not be obtained.  In a June 2003 letter, the RO advised 
the veteran of this and informed him that he could attend 
another hearing.  In July 2003, the veteran responded that he 
wanted another hearing at the RO in Phoenix, Arizona before a 
Veterans Law Judge.  




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should take the necessary 
steps to schedule the appellant for a 
Travel Board hearing at the RO in 
Phoenix, Arizona at the earliest 
available opportunity.  Unless the 
appellant indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




